 
 
I 
108th CONGRESS
2d Session
H. R. 5017 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2004 
Mr. Pascrell introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on certain capers preserved by vinegar or acetic acid. 
 
 
1.Certain capers 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.02 Capers, prepared or preserved by vinegar or acetic acid, in containers holding 3.4 kg or less (provided for in subheading 2001.90.20)FreeNo changeNo changeOn or before 12/31/2007 . 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.  
 
